Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 8/25/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 and 3-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCabe et al US 6,306,048 (“McCabe”) in view of Glover US 3,692,306 (“Glover”) and Lu US 6,309,311 (“Lu”).
	As per claim 1, McCabe discloses a golf club head (head 300’)(Fig. 10 and 7:7-36 in conjunction to Figs. 1 and 2 and 2:45-3:3) comprising: 
22)(Fig. 10 in conjunction to Fig. 2 and 2:45-55); 
	a body member connected to the face member and extending rearwardly from the face member (body 18)(Fig. 1; 2:45-55); wherein the body member comprises a crown, a first sole portion, a heel, a toe, and a rear to partially define a cavity (the body, crown-heel-toe, with the sole plate 24 formed an interior cavity 36)(Fig. 10 in conjunction to Figs. 1-3 and 2:45-65), and an internal supporting structure positioned within the cavity (chamber 302’)(Fig. 10; 7:8-26); wherein the crown further comprises a lip extending around the heel, toe, and rear of the club head (Fig. 10); wherein the internal supporting structure is spaced inwardly from the lip and comprises a base member forming of the sole of the golf club head (chamber 302 includes a bottom wall connected to sole 34)(Fig. 10; 7:8-26), and a plurality of truss members connected to the base member (construed as the construction of the wall 310a-d forming the chamber 302’)(Fig. 10 and 7:7+); wherein the base member, and the body member completely define the cavity (Fig. 10 in conjunction to Figs. 1-3 and 2:45-65); wherein the base member comprises; a front end and a rear end (Fig. 10); and a plurality of weight ports (chamber volumes 308a’-308d’) configured to receive a plurality of interchangeable weight members (the chambers 308a-308d  each configure to receive weight material 50 as well as weighted filler material 52 (3:50-4:21; note 5:6-39 as the weight material is configure to be adjusted as desire); wherein at least one weight member of the plurality of interchangeable weight members is weighted differently from at least one of the other interchangeable weight members (again as discussed in 5:6-39 the weighted material is configure to be adjusted as desire; as seen in Fig. 10 and 310a-310b of the chamber 302’ construed as the truss, and as shown in Fig. 10 the walls are extending upward towards the crow, of body 18); and wherein the plurality of truss members comprise a circular cross-sectional shape (the walls 310a-d are arcuate, i.e. a circular cross-section).
	With respect to the internal support structure comprises a plurality of truss members, the examiner in the broadest and most reasonable manner construed McCabe’s walls forming the chamber as such “truss members” according to the plain and ordinary meaning of the term “truss”.
	The online Merriam-Webster defines the term “truss” as-- an assemblage of members (such as beams) forming a rigid framework; bracket---
	As shown in McCabe’s Fig. 10 the walls 310a-310d are an assemblage of members forming a rigid framework, and thus are construed as the claimed “truss members”.
	In that regard since applicant didn’t define, claim, the specific “truss members” structure, it is noted that although the claims are interpreted in light of the specification, 
limitations from the specification are not read into the claims.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	As it had held by the Court “although< claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation >in light of the specification<.). This means that the words of the claim must be given their plain meaning unless **>the plain meaning is inconsistent with< the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004) (Ordinary, simple English words whose meaning is clear and unquestionable, absent any indication that their use in a particular context changes their meaning, are construed to mean exactly what they say.” 
	McCabe is not specific regarding his base is a rectangular base member forming a second portion of the sole of the golf club head.
	McCabe is not specific regarding at least one of truss members extends upwardly from the base member to the crown.
	With respect to the base is a rectangular base, McCabe’s in 31-35 states “
	Other chamber shapes, such as rectangular, triangular, semi-circular, and hemispherical can be used to allow the club maker to place the weighted material in any desired location on the sole plate.”
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form McCabe’s base is a rectangular base for the reason that a skilled artisan would have been motivated by McCabe’s suggestion to form the chamber, to include the base, (i.e. internal supporting structure) as a rectangular (i.e. rectangular base).
	With respect to the base member forming a second portion of the sole of the golf club head, in the same field of golf club head Glover discloses sole plate 20 with tubes 20a-20b (e.g. base members) forming a second portion of the sole portion (Figs. 1-4; 1:53-3:44; note Figs. 2-4 in conjunction to 2:37-60 as the tubes (e.g. base) as a second part of the sole 20).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form McCabe’s base member forming a second portion of the sole of the golf club head as taught by Glover for the reason that a skilled artisan would have been motivated by Glover’s suggestion to form a golf club head wherein a base member forming a second portion of a sole of a golf club head that facilitate a weight adjustment therefrom (i.e. the base portion) to adjust weight as desire for enhance performances (1:3-37).
	With respect to at least one of truss members extends upwardly from the base member to the crown, Lu discloses internal structure (104) with arcuate member 108 (e.g. truss member; note the examiner discussion above regarding the plain and ordinary meaning of the term “truss”) extends upwardly from the base member to a crown (Figs. 4 and 5; 4:3-12).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form McCabe’s at least one of truss members extends upwardly from the base member to the crown as taught by Lu for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a golf club with an internal supporting structure that safely and firmly connected within the cavity of the golf club head.
	Lastly, with respect to truss members comprises a circular cross-sectional shape, if there is any doubt regarding the examiner’s interpretations as the arcuate walls are such “a circular cross-sectional shape” once more attention to McCabe, is he stated” Other chamber shapes, such as rectangular, triangular, semi-circular, and hemispherical can be used to allow the club maker to place the weighted material in any desired location on the sole plate.”(7:32-35).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form McCabe’s truss members comprises a circular cross-sectional shape for the reason that a skilled artisan would have been motivated by McCabe to form the truss members in any known shape-configuration.  
	As per claim 3, with respect to wherein the plurality of truss members are connected to a front portion of the crown, in this embodiment of Fig. 10 McCabe is not specific regarding the plurality of truss members are connected to a front portion of the crown.
	However, in the embodiment of Fig. 12 (also 7:58-8:16), McCabe discloses a plurality of truss members are connected to a front portion of a crown (chamber 352 with plurality of walls/truss members is connected to crown, upper wall 352).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form McCabe’s plurality of truss members are connected to a front portion of the crown for the reason that a skilled artisan would have been motivated use of known technique to improve similar devices in the same way to yield predictable results forming a golf club with an internal supporting structure that safely and firmly connected within the cavity of the golf club head.
	As per claim 4, with respect to wherein the plurality of truss members comprise a similar thickness, note McCabe’s Fig. 10 and 7:7-25 as the walls 310a’-310d’ (i.e. truss members) are the same thickness.
	As per claim 5, with respect to wherein the plurality of truss members are parallel with each other, note McCabe’ Fig. 10 to the position of the walls/truss as at parallel position to each other.  Once more, as stated by McCabe “Other chamber shapes, such as rectangular, triangular, semi-circular, and hemispherical can be used to allow the club maker to place the weighted material in any desired location on the sole plate” (7:32+); thus at least within the rectangular shape the walls/truss members are parallel to each other.    
	As per claim 6, with respect to wherein the face member comprises a frame portion having a wall extending rearward from the striking surface and forming a portion of a heel, a toe, a sole, and the crown of the club head, note Glover’s 1-3 in conjunction to 2:12-37, wherein the striking face plate 21 position within the frame of the head 10 to position therewithin.
	As per claim 7, with respect to wherein the plurality of truss members extend forwardly from the base member to a top portion of the face member, within the modified McCabe Glover the truss members (walls) would have extend forwardly from the base member (as taught by Glover) to a top portion of the face member (note Lu’s as the truss member, 108 extending thereto (face 110); Fig. 5).
	As per claim 8, since the claim’s limitations are very similar to claim 1, the examiner states that claim 8 is rejected over McCabe, Glover and Lu for the same reasons discussed above with respect to claim 1.   It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   
	As per claim 9, with respect to wherein the plurality of truss members comprise a similar thickness, note McCabe’s Fig. 10 and 7:7-25 as the walls 310a’-310d’ (i.e. truss members) are the same thickness.
	As per claim 10, with respect to wherein the plurality of truss members are parallel with each other, note McCabe’ Fig. 10 to the position of the walls/truss as at parallel position to each other.  Once more, as stated by McCabe “Other chamber shapes, such as rectangular, triangular, semi-circular, and hemispherical can be used to allow the club maker to place the weighted material in any desired location on the sole plate” (7:32+); thus at least within the rectangular shape the walls/truss members are parallel to each other.    
	As per claim 11, with respect to wherein the plurality of truss members are connected to a front portion of the crown, in this embodiment of Fig. 10 McCabe is not specific regarding the plurality of truss members are connected to a front portion of the crown.
	However, in the embodiment of Fig. 12 (also 7:58-8:16), McCabe discloses a plurality of truss members are connected to a front portion of a crown (chamber 352 with plurality of walls/truss members is connected to crown, upper wall 352).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form McCabe’s plurality of truss members are connected to a front portion of the crown for the reason that a skilled artisan would have been motivated use of known technique to improve similar devices in the same way to yield predictable results forming a golf club with an internal supporting structure that safely and firmly connected within the cavity of the golf club head.
	As per claim 12, with respect to wherein the face member comprises a frame portion having a wall extending rearward from the striking surface and forming a portion of a heel, a toe, a sole, and the crown of the club head, note Glover’s 1-3 in conjunction to 2:12-37, wherein the striking face plate 21 position within the frame of the head 10 to position therewithin.
	As per claim 13, with respect to wherein the plurality of truss members extend forwardly from the base member to a top portion of the face member, within the modified McCabe Glover the truss members (walls) would have extend forwardly from the base member (as taught by Glover) to a top portion of the face member (note Lu’s as the truss member, 108 extending thereto (face 110); Fig. 5).
	As per claim 14, with respect to wherein the plurality of truss members extend away from each other as they approach a top portion of the face member, note McCabe’ Fig. 10 to the position of the walls/truss as at parallel position to each other.  
	Once more, as stated by McCabe “Other chamber shapes, such as rectangular, triangular, semi-circular, and hemispherical can be used to allow the club maker to place the weighted material in any desired location on the sole plate” (7:32+).  Thus, any shape, configuration of the walls/truss members would have been an obvious configuration as suggested by McCabe.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                    10/21/2021

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711